Citation Nr: 0931426	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  08-10 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1946 until 
August 1949.  He died in late 2006.  The appellant in this 
matter is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

In July 2009, the appellant had been scheduled to appear at a 
personal hearing over which a Veterans Law Judge of the Board 
would have presided while at the RO.  However, in July 2009, 
prior to the scheduled hearing date, the appellant withdrew 
her request for a hearing.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2006).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  At the time of his death, the Veteran was not service-
connected for any disability.  

2.  The Veteran Certificate of Death shows that the immediate 
cause of death was respiratory failure due to (or as a 
consequence of) chronic obstructive pulmonary disease; with 
other significant conditions contributing to death, but not 
resulting in the underlying cause, listed as type II 
diabetes, congestive heart failure, hypertension, and 
dyslipidemia.    

3.  There is no competent evidence indicating that a 
disability of service origin, to include respiratory failure 
or chronic obstructive pulmonary disease, was the cause of 
the Veteran's death.


CONCLUSION OF LAW

A disability of service origin did not cause or contribute 
substantially or materially to the cause of the Veteran's 
death.  38 U.S.C.A. §§ 1310, 5013(a), 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.159, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in January 2005 that fully 
addressed all three notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed her 
of what evidence was required to substantiate the claim and 
of her and VA's respective duties for obtaining evidence.  
The letter informed her that her claim must be supported by 
evidence indicating that the Veteran died in service or 
medical evidence showing that the Veteran's service-connected 
conditions caused or contributed to his death.   She was also 
informed that VA would seek to provide federal records.   
Finally, she was informed that it was her responsibility to 
support her claim with appropriate evidence, though VA would 
help her obtain records from any non-federal sources.
 
With respect to the Dingess requirements, the appellant was 
not provided with full notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the current appeal, though partial notice was provided 
with the April 2008 Statement of the Case.  However, there is 
no prejudice in issuing a final decision because the 
preponderance of the evidence is against the claim.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Additionally, June 2008 and December 2008 letters informed 
the appellant that the Veteran's records had been destroyed 
by fire while in possession of the United States government.  
The appellant was informed of the possibility of supporting 
her claim by submitting alternate sources of evidence, 
including lay statements, with the April 2008 Statement of 
the Case.  Furthermore, the appellant has a service 
organization representative.

In the context of a claim for dependency and indemnity 
compensation benefits, § 5103(a) notice must include (1) a 
statement of the conditions, if any, for which a appellant 
was service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a dependency and 
indemnity compensation  claim based on a condition not yet 
service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-
53 (2007).  

While there are particularized notice obligations with 
respect to a claim for dependency and indemnity compensation 
benefits, there is no preliminary obligation on the part of 
VA to conduct a pre-decisional adjudication of the claim 
prior to providing a § 5103(a)-compliant notice.  

The January 2007 letter provided the requisite notice for the 
dependency and indemnity compensation claim.  The Veteran was 
not service-connected for any disabilities at the time of his 
death, and the RO did not report any service-connected 
disabilities.  Additionally, the appellant was informed that 
to support her claim she would need to provide evidence 
indicating that the Veteran died in service or that his 
service-connected conditions caused or contributed to his 
death.  Finally, the appellant was informed that she needed 
to provide medical evidence that would show a reasonable 
probability that the condition that contributed to the 
Veteran's death was caused by injury or disease that began 
during service.  Additionally, a January 2008 letter provided 
the appellant with additional information regarding how to 
establish service connection for cause of death due to 
radiation exposure.  Any timing errors in regards to notice 
were cured by the subsequent readjudication of the claim with 
a January 2009 Supplemental Statement of the Case.

Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content. Therefore, adequate notice was 
provided to the appellant prior to the transfer and 
certification of her case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the appellant in the 
development of the claim.  This duty includes assisting her 
in the procurement of service treatment records and other 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA outpatient treatment records and no 
other pertinent records have been identified by the 
appellant.  Significantly, neither the appellant nor her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  The Board finds that all necessary 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Merits of the Claim

As stated in her July 2007 notice of disagreement, the 
appellant essentially contends that the Veteran was exposed 
to radiation while serving in Japan.  She further contends 
that he had several cancer spots removed prior to his death 
and that his claimed in-service radiation exposure caused his 
death.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To establish direct service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

Additionally, certain specified disabilities becoming 
manifest in a "radiation-exposed Veteran" shall be service 
connected.  38 U.S.C.A. § 1112(c)(1), (2); 38 C.F.R. § 
3.309(d)(1), (2).  Basal cell carcinoma is not among the 
disabilities subject to presumptive service connection on a 
radiation basis under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 
3.309(d); however, it could potentially be considered 
"radiogenic" diseases under 38 C.F.R. § 3.311(b), if the 
Veteran was exposed to ionizing radiation as a result of 
participation in the atmospheric testing of nuclear weapons, 
the occupation of Hiroshima or Nagasaki, Japan, from 
September 1945 until July 1946, or other activities as 
claimed.   The term "radiation-exposed Veteran" means a 
Veteran who participated in a "radiation-risk activity."  38 
U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  

The term "radiation-risk activity" includes the occupation of 
Hiroshima or Nagasaki during the period beginning on August 
6, 1945, and ending on July 1, 1946. 38 U.S.C.A. § 
1112(c)(3)(B); 38 C.F.R. § 3.309(d)(3)(ii).  

The Veteran's Enlisted Record and Report of Separation 
reported that the Veteran did not leave for his foreign 
service until November 1946 and did not arrive there until 
December 1946.  The record does not indicate that his service 
in Japan qualifies for radiation-risk activity as previously 
defined.  Additionally, skin cancer is not specifically among 
the disabilities subject to presumptive service connection on 
a radiation basis under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 
3.309(d) and the Veteran does not meet the requirements for 
consideration under 38 C.F.R. § 3.311(b), as he was not 
exposed to ionizing radiation.  

The appellant has submitted medical treatise evidence from 
the internet providing information regarding radiation 
injury.  Medical treatise information may be regarded as 
competent evidence where "standing alone, [it] discusses 
generic relationships with a degree of certainty such that, 
under the facts of a specific case, there is at least 
plausible causality based upon objective facts rather than on 
an unsubstantiated lay medical opinion."  Wallin v. West, 11 
Vet. App. 509, 513 (1998).   However, the Court has held that 
generic medical literature which does not apply medical 
principles regarding causation or etiology to the facts of an 
individual case does not provide competent evidence to 
establish the nexus element.  See Libertine v. Brown, 9 Vet. 
App. 521, 523 (1996).  The appellant can provide testimony as 
to her own observations; however, the factual question as to 
whether the Veteran had a disorder that can be attributed to 
his claimed in-service radiation exposure is not supported by 
the objective evidence of record in regards to evidence of 
actual exposure or medical evidence.  

In order to establish entitlement to service connection for 
the cause of the Veteran's death, the evidence must establish 
that a disability of service origin caused, hastened, or 
substantially and materially contributed to the Veteran's 
death.  38 U.S.C.A. § 1310(b); 38 C.F.R. § 3.312.  The death 
of a Veteran will be considered to have been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or contributory 
cause of death.  38 C.F.R. § 3.312(a).  The principal cause 
of death is one which singularly or jointly with some other 
condition was the immediate cause of death, or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death is one that contributed 
substantially or materially, combined to cause death, or 
aided or lent assistance to the production of death.  38 
C.F.R. § 3.312(c).

During his lifetime, the Veteran was not in receipt of 
service connection for any disability.  The Veteran's death 
certificate reported that the immediate cause of death was 
respiratory failure, due to or as a consequence of chronic 
obstructive pulmonary disease.  Underlying causes were type 
II diabetes, congestive heart failure, hypertension, and 
dyslipidemia.  The Veteran's manner of death was natural.  No 
autopsy was performed.

Even if the Veteran were to be assumed, without conceding, to 
have skin cancer due to his claimed in-service radiation 
exposure, the record does not show that it caused, hastened, 
or substantially and materially contributed to his death.  38 
U.S.C.A. § 1310(b); 38 C.F.R. § 3.312.  The death certificate 
did not list skin cancer or basal cell carcinoma as either a 
cause of death, or even as contributing to his death.  
Although the appellant has claimed that the Veteran died due 
to radiation exposure in service, which manifested with his 
skin cancer, the medical evidence of record does not indicate 
that skin cancer was either an immediate cause of death or 
even an underlying cause of death.  Indeed, none of the 
disorders that were actually listed as the cause of the 
Veteran's death, such as chronic obstructive pulmonary 
disease, or as contributing to his death, were of service 
origin.  

The Veteran's August 1949 separation examination noted 
rubella as the only diagnosis during his service.  

The record is silent for decades following the Veteran's 
discharge from service in regards to any complaints of or 
treatment for a respiratory disorder.  Additionally, VA 
outpatient treatment records, such as a May 2005 record, 
indicate that the Veteran had basal cell carcinoma, but no 
medical evidence found it to be due to his service.  
Similarly, although VA records, such as a September 2006 
discharge examination, indicated that the Veteran had a 
diagnosis of chronic obstructive pulmonary disease, no 
medical opinions found it to be due to service.  

The service treatment records do not reflect any complaints 
of or treatment for a respiratory disorder, including chronic 
obstructive pulmonary disease.  No medical evidence of record 
attributes any of the disorders listed on the October 2006 
death certificate to service.  Further, the appellant has not 
submitted any medical evidence which offers an opinion that 
the Veteran's respiratory failure, chronic obstructive 
pulmonary disease, or any other disorders listed on his death 
certificate were in any way related to his service.  Indeed, 
the appellant has not even argued that any of the disorders 
listed on the Veteran's death certificate were caused by the 
service.  

The Board finds that service connection for the cause of the 
Veteran's death has not been established.  The stated cause 
of the Veteran's death is respiratory failure, due to or as a 
consequence of chronic obstructive pulmonary disease.  None 
of the disorders listed on the death certificate were present 
during the Veteran's service or in the years following his 
service and no competent medical evidence is of record 
finding that any of those disorders were in any way related 
to the Veteran's service.  Thus, direct service connection 
for the cause of death cannot be awarded. 

There is no objective medical evidence of record that would 
support the appellant's claim that the Veteran's death was 
caused by or was etiologically related to his service; this 
specifically includes the appellant's claim that the 
Veteran's death was caused by his skin cancer, claimed to be 
due to radiation exposure.  

The death certificate is clear in not listing a disease or 
condition caused by radiation exposure as either the 
immediate or contributing cause of the Veteran's death.  
Indeed, the record does not even support that the Veteran was 
exposed to radiation in service, as he had not even entered 
service, much less arrive in Japan, until after the time 
frame when being stationed in either Hiroshima or Nagasaki, 
Japan would be considered a radiation risk-activity.  
Additionally, the Veteran's separation papers do not indicate 
that he took part in atmospheric testing; rather, he worked 
at the post exchange selling articles to servicemen, kept 
records of supplies and equipment, and made monthly 
inventories.

There can be no doubt from review of the record that the 
Veteran rendered honorable and faithful service for which the 
Board is grateful, and the appellant is sincere in her belief 
that the Veteran's death was related to his period of active 
service.  While the Board is sympathetic to the appellant's 
contentions, in the final analysis, there is no competent 
medical evidence of record to suggest that the Veteran's 
death was caused by or was etiologically related to his 
service.

As the evidence of record is against the claim, the benefit 
of the doubt rule does not apply.  Gilbert v. Derwinski, 1 
Vet.App. 49, 58 (1991).  The appellant's claim for service 
connection for cause of death is denied. 







	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for the cause of the Veteran's death is 
denied.




____________________________________________
DEMETRIOS G. ORFANOUDIS 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


